        Case 1-17-46554-nhl           Doc 50      Filed 12/19/18        Entered 12/19/18 11:50:05




Gabriel Del Virginia, Esq. (GD-4951)
LAW OFFICES OF GABRIEL DEL VIRGINIA
Attorneys for
 the Debtor and Debtor in Possession.
30 Wall Street-12th Floor,
New York, New York 10005.
Tel.: 212-371-5478
Fax.: 212-371-0460
gabriel.delvirginia@verizon.net

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

In re
                                                                       Chapter 11
FLAMINGO FUNDING, INC.,

                          Debtor.                                      Case No. 1-17-46554-NHL.

-------------------------------------------------------------------X

          DECLARATION OF MR. KENNEDY GEORGE PURSUANT TO
                  LOCAL BANKRUPTCY RULE 1007-3.


                 MR. KENNEDY GEORGE, being duly sworn, deposes and respectfully

says:

                 1.       I am the president and sole-shareholder of Flamingo Funding, Inc.,

the above-captioned debtor and debtor-in-possession (the "Debtor"), and I am familiar

with the Debtor’s financial affairs.

                 2.       The Debtor is a New York corporation, which operates a six-unit,

residential rental property in Brooklyn borough of City of New York.

                 3.       Set forth below is the status of payment of claims against the

Debtor:
     Case 1-17-46554-nhl    Doc 50   Filed 12/19/18   Entered 12/19/18 11:50:05




                                                                                  -2-

Claim No.         Claimant.                  Status

1                 New York City
                  Dept of Finance            Paid at closing.


2.                Con Edison.                Paid $1,000. Balance
                                             Of $8,000 to be paid.

3.                Miller Ave Funding         Paid at closing.

4.                Internal Revenue
                   Service                   Claim resolved at $0.00
                                             (Returns filed)

5.                New York City
                   Water.                    Paid at closing.

6.                New York City
                  Fire                       Claim reduced and paid.

7.                New York City
                   Dept of Finance
                                             Claim resolved at $0.00
                                             (Returns filed)

      4.    Set forth below are the Debtor’s disbursements by month and total for
those months:

Month.                     Disbursements

September, 2018            $9,707.00 (Mortgage and insurance)

October, 2018              $9,685.26 (Mortgage and insurance)

November, 2018             $9,703.26 (Mortgage and insurance)

December, 2018             $9,703.26 (Mortgage and insurance)

                           Total Disbursements: $38,798.80
     Case 1-17-46554-nhl    Doc 50    Filed 12/19/18   Entered 12/19/18 11:50:05




                                                                                    -3-

I hereby declare, pursuant to 28 U.S.C. §1746 that the foregoing is true to the best of

my knowledge, information and belief.

       Dated:       December 18, 2018
                    Brooklyn, New York


                                 /s/ Kennedy George____________
                                        MR. KENNEDY GEORGE.
